Case: 2:19-cv-00064-DLB-CJS Doc #: 8 Filed: 07/03/19 Page: 1 of 2 - Page ID#: 159



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 NORTHERN DIVISION
                                    AT COVINGTON

CROSSWATER CANYON, INC., and              )
ARK ENCOUNTER, LLC,                       )
                                          )
                              Plaintiffs, )                 Civil Action No.
                                          )                 2:19-cv-00064-DLB-CJS
v.                                        )
                                          )
ALLIED WORD ASSURANCE COMPANY             )
(U.S.), INC.; ALLIED WORLD ASSURANCE      )
COMPANY HOLDINGS GmbH; CERTAIN            )
UNDERWRITERS AT LLOYD’S; HDI GLOBAL )
SPECIALTY SE; BLACKBOARD SPECIALTY )
INSURANCE COMPANY; and                    )
GENERAL SECURITY INDEMNITY                )
COMPANY OF ARIZONA,                       )
                                          )
                              Defendants. )

                      AGREED ORDER FOR EXTENSION OF TIME

       The parties having conferred and agreed, and the Court being otherwise

sufficiently advised, it is hereby ORDERED that Defendants shall have up to and through July

19, 2019, to file a responsive pleading to Plaintiffs’ Complaint (DN: 1).

       Dated this 3rd day of July, 2019.
Case: 2:19-cv-00064-DLB-CJS Doc #: 8 Filed: 07/03/19 Page: 2 of 2 - Page ID#: 160



HAVE SEEN AND AGREED:

/s/ Amanda B. Stubblefield (with permission)
Steven C. Coffaro
Amanda B. Stubblefield
Pamela M. Hodge
Keating Muething & Klekamp, PLL
One East Fourth Street, Suite 1400
Cincinnati, OH 45202
Telephone: 513.579.6400
Fax: 513.579.6457
steve.coffaro@kmklaw.com
astubblefield@kmklaw.com
Counsel for Plaintiffs


/s/ Edward M. O’Brien
James M. Burd
Edward M. O’Brien
Wilson Elser Moskowitz Edelman & Dicker, LLP
100 Mallard Creek Road, Suite 250
Louisville, KY 40207
Telephone: 502.238.8500
Fax: 502.238.7995
james.burd@wilsonelser.com
edward.obrien@wilsonelser.com
Counsel for Defendants Certain Underwriters at Lloyd’s,
Global Specialty SE, Blackboard Specialty Insurance Co.,
and General Security Indemnity Company of Arizona


/s/ Cheryl L. Mondo (with permission)
Peter E. Kanaris
Cheryl L. Mondi
Kanaris, Stubenvoll & Heiss, P.C.
One South Wacker Drive, 31st Floor
Chicago, IL 60606
Telephone: 312.879.1508
Fax: 312.474.1410
pkanaris@kshlaw.com
cmondi@kshlaw.com
Counsel for Defendants Allied World Assurance Company
(U.S.), Inc., and Allied World Assurance Company Holdings
GmbH



                                               2
